Citation Nr: 0927358	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for demyelinating 
neuropathy of the right posterior tibial nerve.  

2.  Entitlement to service connection for demyelinating 
neuropathy of the left posterior tibial nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran's active military service extended from February 
1978 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
The RO denied the claims in September 2004.  The Veteran 
requested that his testimony at a Board hearing, at the RO in 
May 2005, be accepted as a notice of disagreement.  In August 
2005, the Board decided other issues and remanded the claims 
for service connection for demyelinating neuropathy for a 
statement of the case (SOC).  The SOC was issued in March 
2006 and the Veteran's substantive appeal was received in 
April 2006.  

In July 2008, the Board reviewed the appeal and remanded the 
matter for procedural and evidentiary development.  The 
requested procedural development was accomplished.  The 
Veteran was unable to report for the requested examination.  
Consequently, the Board obtained a medical opinion from a VA 
specialist.  As the necessary and possible development has 
been accomplished, the Board proceeds with its appellate 
review.  


FINDINGS OF FACT

1.  The Veteran has demyelinating neuropathy of the right 
posterior tibial nerve as the result of disease or injury 
during his active service.  

2.  The Veteran has demyelinating neuropathy of the left 
posterior tibial nerve as the result of disease or injury 
during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for demyelinating 
neuropathy of the right posterior tibial nerve have been met.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  The criteria for service connection for demyelinating 
neuropathy of the left posterior tibial nerve have been met.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Background

The service treatment records show that, in October 1989, the 
Veteran reported back pain with the insidious onset of 
numbness of the left foot and radiating pain down the right 
leg.  Subsequent notes reflect left foot complaints.  An 
orthopedic consultation in November 1989 noted a complaint of 
low back and left leg pain with tingling paresthesia on the 
bottom of the left foot.  

An electromyogram (EMG) test, in December 1989, was 
interpreted as showing anterior tarsal tunnel syndrome, 
bilaterally, right side more evident than left.  There was no 
active denervation process.  

In January 1990, the Veteran was seen for persistent numbness 
of the bottom of the left foot.  It was noted that an EMG had 
shown anterior tarsal tunnel syndrome.  In February 1990, it 
was noted that the EMG showed the right tarsal tunnel 
syndrome to be grater than the left, but clinically, the left 
was greater than the right.  

The Veteran had left tarsal tunnel release surgery in May 
1990, but subsequent notes reflect continued foot complaints.  
A consultation sheet, dated in June 1990, reflects continued 
problems with numbness and spasms.  In October 1990, the 
Veteran complained of numbness in his left foot radiating 
into the left leg.  Pain on prolonged standing was reported.  
The assessment was tarsal tunnel syndrome.  Complaints 
continued in November 1990.  

An April 1991 service treatment record shows the Veteran 
reported that symptoms were briefly relieved after the left 
tarsal tunnel release in May 1990, but the symptoms returned.  
Plantar foot pad numbness was worse with prolonged standing.  
Examination of the left foot disclosed a positive Tinel's 
sign over the tarsal tunnel and numbness on the plantar 
aspect over the metatarsal heads.  The impression was a 
possible recurrent tarsal tunnel syndrome of the left foot.  

A VA orthopedic examination in July 1991 was essentially 
negative except for a well healed surgical scar.  The 
diagnosis was status post left tarsal tunnel syndrome 
surgery.  An August 1991 rating decision granted service 
connection for status post surgery left tarsal tunnel 
syndrome with a noncompensable rating.  

VA examination in August 1992 noted a history of bilateral 
tarsal tunnel syndrome and the history of surgery on the left 
side.  Objectively, the Veteran had a mild left limp.  
Examination was negative except for a well healed tender 
surgical scar in the medial submalleolar area.  The diagnoses 
were bilateral tarsal tunnel syndrome and status post surgery 
of the left side.  VA nerve conduction studies, in September 
1992, were normal with no evidence of tarsal tunnel syndrome.  

A private EMG, in May 1994, was interpreted as showing left 
L5/S1 nerve root irritation.  It was commented that there was 
no evidence, at present, of tarsal tunnel syndrome.  It was 
also noted that distal latencies for both sural nerves were 
in the upper border of normal and nerve conduction velocities 
(NCV) for the motor nerves were in the lower range, which 
could suggest an early neuropathic process.  

An August 1994 rating decision evaluated the surgical scar as 
10 percent disabling from May 1991.  

On the October 1994 VA spine examination, the history of a 
tarsal tunnel release was noted.  The Veteran reportedly 
developed more pain after the surgery.  The pain was worse 
with prolonged standing or sitting.  Testing was essentially 
negative.  Deep tendon reflexes were normal at 2+.  Straight 
leg raising, Lasegue's test, and Tinel's sign were negative.  
There was a full range of ankle and hip motion.  The scar in 
the medial malleolar area was nontender.  The EMG was 
considered.  It was concluded that there was no clinical 
evidence of radiculopathy.  The Veteran had lumbago, which 
was not related to the tarsal tunnel release.  

The Veteran was seen for a VA neurosurgery consultation in 
March 1995.  He had had left tarsal tunnel syndrome surgery 
in 1989 and since then continued to experience left foot pain 
and back pain.  Objective findings were normal and it was 
concluded that he had no residual pain and no back pain.  
There was no indication for surgery.  

On the September 1996 VA general medical examination, the 
Veteran complained of numbness in the left side and left leg, 
associated with numbness of the plantar aspect of the left 
foot.  Examination disclosed a well healed, transverse, 3 
inch scar below the left medial malleolus.  Straight leg 
raising went to 70 degrees on the right and 60 degrees on the 
left.  Lasegue's sign was negative, bilaterally.  The 
diagnosis was status post tarsal tunnel syndrome surgery, 
left foot.  

The findings on the October 1996 VA spine examination were 
significantly different.  Straight leg raising and Lasegue's 
sign were positive on the left.  Left ankle jerk responses 
were decreased to 1+, which pointed to damage to the left S1 
nerve root.  There was diminished response to pinprick and 
smooth sensation diffusely in the left S1 dermatome of the 
foot.  The diagnosis was L5-S1 herniated nucleus pulposus by 
MRI, with clinical left S1 lumbar radiculopathy.  

The report of the October 2002 VA joints examination notes 
the history of left tarsal tunnel syndrome with surgical 
release in service.  The Veteran reported severe pain in his 
left side calf and the plantar aspect of the left foot.  He 
also referred to severe pain in the right leg.  Examination 
showed the ankles had a full range of motion without pain.  
There was no objective evidence of painful motion of the 
knees and ankles.  There was a positive Tinel's sign on both 
medial malleoli of the ankles.  On the left ankle, below the 
medial malleolus was horizontal surgical scar, 6 centimeters 
long and 1 millimeter to 1 centimeter wide.  It was well 
healed and nontender.  There was no tenderness to palpation 
on the muscles of both legs.  There was mild crepitus of the 
knees and ankles.  The diagnosis was left tarsal tunnel 
syndrome, status post surgical release, 1989, with a scar.  
Testing was ordered.  Electrodiagnostic testing revealed 
demyelinating neuropathy affecting the right and left 
posterior tibial nerves, their motor and sensory branches.  

The claims folder and service treatment records were reviewed 
for the September 2004 VA joints examination.  The examiner 
diagnosed demyelinating neuropathy (peripheral neuropathy) 
affecting the right and left posterior tibial nerves, motor 
and sensory branches, as shown by the testing at the VA 
medical center in October 2002.  

In response to a request by the Board, a physician provided a 
medical opinion in July 2009.  The doctor was provided with 
the claims folder.  He stated that he reviewed the Veteran's 
chart.  It was his opinion that the onset of the Veteran's 
posterior tibial demyelinating neuropathy did occur during 
active military service.  He based his opinion on the 
December 1989 EMG report.  That report stated that tarsal 
tunnel syndromes were present bilaterally at that time, on 
the right more than the left.  He explained that the 
posterior tibial nerves were entrapped in the tarsal tunnel 
syndrome and the result was demyelination among other 
processes, thus causing demyelinating neuropathy.  

Conclusion

There are no competent medical opinions against the claim.  
The VCAA requires VA to obtain a medical opinion when it is 
needed to make a decision.  38 U.S.C.A. § 5103A.  The Board 
obtained such a medical opinion and it supports an inservice 
onset of the Veteran's demyelinating neuropathy.  Since the 
evidence now supports the claim, service connection is 
granted.  




ORDER

Service connection for demyelinating neuropathy of the right 
posterior tibial nerve is granted.  

Service connection for demyelinating neuropathy of the left 
posterior tibial nerve is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


